Citation Nr: 9918557	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, to include arthritis, skin cancer, lipoma, and other 
skin damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from September 1948 to 
August 1952.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board notes that December 1997 to April 1999 private 
treatment records, which the veteran indicates are from Dr. 
Cauley Hayes, include an April 1999 notation that the veteran 
has severe carpometacarpal degenerative disease and evidence 
of osteoarthritis in other joints that are compatible with 
cold injury and has numbness and tingling in the long and 
ring fingers possibly secondary to cold injury.  These 
records were added to the veteran's file subsequent to the 
RO's most recent consideration of the issue on appeal.  The 
veteran has not waived his right to have this evidence 
initially considered by the RO.  38 C.F.R. §§ 19.37(a), 
20.1304(c) (1998).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care provider, including VA, 
who may possess additional records 
pertinent to the issue on appeal.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by physician with appropriate 
expertise to determine if the veteran has 
a residuals of frostbite or cold exposure 
during service.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history, and the 
examiner should indicate whether the file 
was reviewed.  All indicated tests and 
studies, to include any specialist 
examination, should be performed.  The 
examiner should specifically indicate 
with respect to any arthritis and skin 
disorders found to be present, whether 
such disorder(s) is (are) etiologically 
related to cold exposure during service.  
The rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for 
residuals of cold injury, to include 
arthritis, skin cancer, lipoma, and other 
skin damage, based on all evidence 
received since its most recent 
consideration of the veteran's claim.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



